Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The method of the claimed invention comprises all the limitations of claim 1, specifically, affixing flanged disc segments about a drum and interlocking the flanged disc segments wherein each flanged disc segment includes a radially extending flange and an axially extending band, each band including disc guide holes, the drum includes matching drum guide holes formed on its outer diameter surface, and positioning guide members therethrough that is not taught, suggested, nor obvious over prior arts of record.
US Patent No. 8,752,262 to Davis et al teaches affixing flange disc segments about a drum wherein each flange disc segment includes disc guide holes and matching drum guide holes but does not teach the flanged disc segment including radially extending flange and axially extending band, each band including disc guide holes and matching drum guide holes formed on outer diameter surface of the drum. 
DE 29823371 to Baumgartner teaches flange disc segments about a drum each flange disc includes axially extending guide members but does not teach flanged disc segment including radially extending flange and axially extending band, each band including disc guide holes and matching drum guide holes formed on outer diameter surface of the drum.
FR 1189381 to Dunlop Rubber teaches flange disc segments about a drum each flange disc includes radially extending flanges but does not teach axially extending band nor teach matching drum guide holes with band guide holes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654